Citation Nr: 0125323	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  00-02 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to assignment of a higher initial disability 
rating for bilateral sensorineural hearing loss, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from November 1959 to July 
1961.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Milwaukee, Wisconsin, which awarded service connection for 
bilateral sensorineural hearing loss, and assigned a 10 
percent rating effective from February 16, 1999.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's bilateral sensorineural hearing loss is 
currently productive of Level XI hearing impairment in the 
right ear, and Level I hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for assignment of an initial disability rating 
in excess of 10 percent for bilateral sensorineural hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.159); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87 (1998 & 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that his 
service-connected bilateral sensorineural hearing loss should 
be assigned a higher initial disability rating.  
Specifically, the veteran maintains that because his hearing 
was described by a medical examiner to be "profound" and 
"severe," that he should be assigned a higher rating.  
Moreover, the veteran contends that he is unable to maintain 
gainful employment, because he is unable to hear people.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended in part at 38 C.F.R. §§ 3.102, 3.159).  
This law and the accompanying regulations set forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  The Board finds that while 
the new law and regulations were enacted during the pendency 
of this appeal, and thus, have not been considered by the RO, 
there is no prejudice to the veteran in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is no prejudice to the veteran).  

In that regard, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim, including the laws and regulations pertinent to his 
claim.  Additionally, the RO has made satisfactory efforts to 
ensure that all relevant evidence has been associated with 
the claims file, and there is no indication that there are 
relevant treatment records that have not yet been obtained by 
the RO.  Moreover, the veteran has been provided with a VA 
audio examination in August 1999.  

The Board notes that in the veteran's substantive appeal, VA 
Form 9, received at the RO in February 2000, he indicated 
that he was in the process of obtaining "civilian" medical 
records, and would submit them when they were available.  It 
does not appear that the veteran submitted such records.  In 
September 2000, the RO sent the veteran a letter requesting 
that he provide all private medical records relating to his 
hearing loss.  The RO also informed the veteran that they 
would request the records for him, if he would complete the 
enclosed release form.  That letter was sent to the veteran's 
address of record, and was not returned as undeliverable.  
However, the veteran did not respond to that letter.  As 
such, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal, and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  

The record reveals that the veteran was initially awarded 
service connection for bilateral sensorineural hearing loss 
in an August 1999 rating decision, and assigned a 10 percent 
rating, effective from February 1999.  The veteran disagreed 
with that rating, and initiated this appeal.  As the veteran 
is appealing the initial assignment of a 10 percent rating 
assigned to his bilateral sensorineural hearing loss 
disability, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of a noncompensable disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found-a practice know as 
"staged ratings".  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999). 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  See 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3. 

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87.  Compensation 
is also payable where there is total deafness in one ear as a 
result of a service-connected disability and total deafness 
in the other ear as a result of nonservice-connected 
disability.  38 C.F.R. § 3.383.   In this case the veteran 
has bilateral hearing loss, but not total deafness.

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86, which are discussed below.  

The regulations now provide that in cases of exceptional 
hearing loss, i.e. when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 
38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the pure tone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  

Records, including medical records concerning his disability 
claim with the State of Wisconsin and the Social Security 
Administration have also been received.  The records included 
VA treatment records dated from 1997 to 1999.  The veteran 
was seen for a variety of disorders including sleep apnea, 
arthritis of the knees and diabetes with hypertension.  The 
Social Security records reflected that the veteran's primary 
diagnosis was osteoarthritis and allied disorders and the 
secondary diagnosis was diabetes mellitus.  The veteran 
reported that the pain in his knees, feet, hand and arm made 
it impossible to perform satisfactorily.  He related that his 
hearing loss only compounded his problems. 

A VA examination was conducted in August 1999.  The veteran 
described his noise exposure in service from 1959 to 1961.  
He also related his work experience following service.  At 
age 24 he worked for 15 years in law enforcement and then 15 
years as a private investigator.  The VA examination report 
reveals the following puretone thresholds for the right ear:  
70 decibels at 1000 Hertz; 65 decibels at 2000 Hertz; 80 
decibels at 3000 Hertz; and 105 decibels at 4000 Hertz.  The 
average pure tone threshold for the right ear was 80.  Speech 
recognition in the right ear (using the Maryland CNC Word 
List) was four percent.  The left ear manifested the 
following puretone thresholds:  30 decibels at 1000 Hertz; 45 
decibels at 2000 Hertz; 55 decibels at 3000 Hertz; and 75 
decibels at 4000 Hertz.  The average pure tone threshold for 
the left ear was 51.  Speech recognition in the left ear was 
100 percent.  The Board finds this evidence sufficient to 
evaluate the veteran's claim for a higher initial rating for 
his hearing loss.  An additional examination is not necessary 
to equitably evaluate his claim.  

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that the 
currently assigned 10 percent rating for bilateral 
sensorineural hearing loss is appropriate, and there is no 
basis for assignment of a higher rating for any period of his 
claim.  Considering that the veteran's right ear manifests an 
average puretone threshold of 80 decibels (according to the 
August 1999 VA examination report), and four percent of 
speech discrimination, the right ear meets a Level XI 
designation, which is the highest designation available under 
38 C.F.R. § 4.85.  As the veteran's left ear manifests an 
average puretone threshold of 51 decibels (according to the 
August 1999 VA examination report), and 100 percent of speech 
discrimination, the right ear meets a Level I designation 
under 38 C.F.R. § 4.85.  Although the right ear meets the 
criteria for a Level XI designation, when this is combined 
with the Level 1 designation assigned for the veteran's left 
ear, a 10 percent rating is the highest rating available.  
See 38 C.F.R. § 4.85, Table VII.

The Board notes that the veteran's right ear hearing loss 
meets the requirements for an exceptional pattern of hearing 
impairment, as contemplated in 38 C.F.R. § 4.86(a), since the 
puretone thresholds for frequencies of 1000, 2000, 3000, and 
4000 Hertz are greater than 55 decibels.  Thus, the Board has 
considered whether the veteran may be entitled to a higher 
rating under Table VIa.  However, the designation for the 
veteran's right ear hearing loss under Table Via is Level 
VII, which is less than the Level XI he meets under Table VI.  
Thus, there is no benefit to the veteran in applying Table 
VIa, as opposed to Table VI, see 38 C.F.R. § 4.86(a), and in 
short, there is no basis for a rating in excess of 10 
percent.  

The Board acknowledges the veteran's contentions in his 
substantive appeal, VA Form 9, and an attached statement, 
received at the RO in February 2000.  Specifically, the 
veteran indicates that at the time he was seen by a VA 
audiologist at the Tomah VA Medical Center, he was told that 
the hearing loss in his right ear was "profound" and that 
there was nothing that could be done to correct it.  He also 
reports being told that his left ear hearing loss was 
"serious."  The veteran maintains that in light of the 
foregoing findings, it does not follow that he should only be 
assigned a 10 percent rating for his bilateral hearing loss.  
Moreover, the veteran stressed that he could not hear people, 
and as such, he was unable to work.  

The Board has reviewed the August 1999 VA examination report, 
which contains findings that the veteran's right ear 
manifested a moderately severe to profound sensorineural 
hearing loss from 250 to 800 Hertz, as well as a severe 
sensorineural hearing loss at 4000 through 8000 Hertz.  
Nevertheless, the Board reiterates that "disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  See Lendenmann, 3 Vet. App. at 349.  On the basis 
of the objective evidence, the veteran's hearing loss 
disability simply does not support assignment of a rating in 
excess of 10 percent.
  
In reaching the foregoing determination, the Board has 
considered the history of the veteran's bilateral 
sensorineural hearing loss, as well as the current clinical 
manifestations and the effect this disability may have on the 
veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2.  The 
Board has also considered the severity of the disability 
during the entire period from the initial assignment of a 10 
percent rating to the present time.  See Fenderson, supra.  
The Board has also considered the veteran's statements and 
contentions concerning his problems with hearing.  However, 
as discussed above, the objective clinical findings obtained 
from audiometric testing simply do not warrant assignment of 
a rating in excess of 10 percent.   In reviewing the 
foregoing, the Board has been cognizant of the "benefit of 
the doubt" rule.  However, the preponderance of the evidence 
is against the veteran's claim for an increased rating and, 
as such, this case does not present such a state of balance 
between the positive evidence and the negative evidence to 
allow for a favorable determination.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Further, the Board acknowledges the veteran's contentions 
that he is unable to work due to his service-connected 
sensorineural hearing loss, as he is unable to hear people 
speak.  The Board further notes the veteran's contentions 
that his hearing loss disability is one of the reasons for 
which he was assigned Social Security Disability Insurance 
benefits.  The Board has reviewed all the veteran's medical 
records, including his records from the Social Security 
Administration.  The veteran was shown to have a number of 
disabilities and his assertions in regard to his disorders 
including hearing loss are noted.  However, the Board 
emphasizes that the VA Schedule for Rating Disabilities 
assigns percentage ratings that are intended to represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and 
injuries.  38 C.F.R. § 4.1.  In the present case, the 
evidence does not demonstrate that the veteran's bilateral 
sensorineural hearing loss has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  In 
the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The criteria not having been met, the claim for assignment of 
an initial disability rating in excess of 10 percent for 
bilateral sensorineural hearing loss, is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

